[Cite as Szokan v. Stevens, 2020-Ohio-7001.]


                                    IN THE COURT OF APPEALS

                                 ELEVENTH APPELLATE DISTRICT

                                         LAKE COUNTY, OHIO


 LINDA C. SZOKAN, EXECUTOR                         :        OPINION
 OF THE ESTATE OF DOLORES A.
 STEVENS,                                          :
                                                            CASE NO. 2020-L-020
                   Plaintiff-Appellee,             :

         - vs -                                    :

 LINDA C. SZOKAN, et al.,                          :

                   Defendants                      :

 DONALD H. STEVENS,                                :

                   Defendant-Appellant.            :


 Civil Appeal from the Lake County Court of Common Pleas, Case No. 2017 CV 01098.

 Judgment: Affirmed.


 Gary D. Zeid, Sternberg & Zeid Co., L.P.A., 7547 Mentor Avenue, Suite #301, Mentor,
 Ohio, 44060-5466 (For Plaintiff-Appellee).

 Timothy H. Snyder, 12373 Kinsman Road, Suite 105, P.O. Box 386, Burton, Ohio 44021
 (For Defendant-Appellant).



THOMAS R. WRIGHT, J.

        {¶1}      Appellant, Donald H. Stevens, appeals the trial court’s declaratory judgment

regarding the ownership of certain U.S. Savings Bonds that were bought during his

marriage to the deceased, Delores A. Stevens. He contends the court misinterpreted

their separation agreement in concluding that the bonds should be distributed as part of
deceased’s estate. We affirm.

       {¶2}   Appellant and the deceased were married for approximately 27 years and

had no children. During a 16-year period beginning in 1986, the couple purchased

numerous U.S. Savings Bonds Series EE and I. Each bond expressly lists appellant and

the deceased as co-owners. As of the date of the Stevens’ dissolution in November 2002,

the bonds were valued at more than $60,000.

       {¶3}   Prior to terminating their marriage, appellant and the deceased negotiated

a separation agreement that was ultimately incorporated into the dissolution decree. In

its preamble, the agreement provides that it was their mutual desire to “completely settle

and determine” their respective rights “to any and all property, real and personal, each

may have by virtue of their marriage * * *.’ Article 7(D) of the agreement states that the

document “constitutes the entire understanding of the parties, and there are no

representations, warranties, covenants or undertakings other than those expressly set

forth herein * * *.” In addition, Article 8 states that to be effective a modification or waiver

of any agreement provision must be in writing and executed with the same formality as

the agreement itself.

       {¶4}   Article 3 of the separation agreement governs the distribution of the marital

property. Although section (E) of that provision is titled “RETIREMENT/PENSION, I.R.A.,

SHARES, STOCKS AND BONDS,” it makes no reference to their collection of U.S.

Savings Bonds. In fact, there is no reference to the bonds in Article 3 or throughout the

entire agreement.

       {¶5}   In regard to property not expressly listed in the agreement, section (H) of

Article 3 sets forth a catchall provision, which states: “The parties have effected, to their




                                               2
mutual satisfaction, a division of all property, real and personal, of whatever kind or

description, and wheresoever situation.”

       {¶6}   As to the implementation of the separation agreement, Article 12(A) states:

“Upon the signing of this Agreement, each party shall deliver to the other party, or permit

the other party to take possession of all items or property to which he or she is entitled

under the terms of this Agreement * * *.”

       {¶7}   From the issuance of the dissolution decree in November 2002 until her

death in May 2017, the deceased had exclusive possession of all bonds purchased during

the marriage. Although a federal statutory procedure exists for removing a person’s name

from a U.S. Savings Bond when his co-ownership has been terminated, the deceased did

not attempt to invoke the procedure. Moreover, she did not cash any of the bonds.

       {¶8}   Approximately one month before her death, the deceased executed a Last

Will and Testament, in which she bequeathed her entire estate to her sister, Linda C.

Szokan. In stating the bequest, the will does not cite or list any specific asset, but instead

only refers to the “estate.” As a result, there is no reference to the bonds in the will.

       {¶9}   The will also names Szokan as executor of the estate. Within three weeks

of her sister’s death, Szokan submitted the will to probate. One month later, Szokan filed

a separate action on behalf of the estate seeking a declaratory judgment regarding the

status of the bonds. Her complaint alleges that appellant claims ownership of the bonds

because he is the surviving co-owner. Challenging his claim, the complaint alleges that

the bonds should be declared estate assets because they were distributed to the

deceased under the terms of the separation agreement.

       {¶10} After Szokan amended her complaint by attaching copies of the separation




                                              3
agreement, dissolution decree, will, and an inventory of the bonds, appellant moved for

summary judgment on the declaratory judgment claim. In an affidavit accompanying the

motion, appellant avers that at the time they negotiated the separation agreement in 2002,

he and the deceased also reached an understanding that the bonds would remain titled

in both of their names until one of them died, and that the survivor would become sole

owner. He further states that the deceased retained possession of the bonds during her

lifetime only as a matter of convenience and that she intended to send the bonds to him

prior to her death.   In addition, appellant argues that even though the separation

agreement does not reference the bonds, its terms are consistent with their oral

agreement that the survivor would become sole owner.

      {¶11} Szokan filed a competing motion for summary judgment. As to appellant’s

averment of a separate understanding concerning the disposition of the bonds, Szokan

asserts that the averment could not be considered because the terms of the separation

agreement were plain and unambiguous. She further asserts that since the agreement

had no specific reference to the bonds, Article 3(H) of the agreement, governing

unenumerated property, controls.      Construing that term, Szokan argues that the

deceased’s sole possession of the bonds after the dissolution was sufficient to establish

her entitlement to sole ownership.

      {¶12} In ruling in favor of Szokan, appellee, on both summary judgment motions,

the trial court first held that under federal law ownership of the bonds can be modified

through a property agreement that is incorporated into a divorce/dissolution decree. Next,

the court concluded that the terms of the subject separation agreement were sufficient to

establish that appellant and the deceased intended for her to receive the bonds as part




                                            4
of the property distribution. Relying primarily upon Articles 3(H) and 12(A), the court held

that the couple not only intended to divide all of their marital property, but also intended

for the distribution to occur immediately; thus, the deceased’s continuous possession of

the bonds since the dissolution demonstrates that she became sole owner. Thus, the

court found that the bonds were probate assets that would be distributed in accordance

with the deceased’s will.

       {¶13} In challenging this decision, appellant asserts two assignments:

       {¶14} “[1.] Reviewing both parties’ motions for summary judgment de novo, the

record is clear and convincing that the trial court erred to the prejudice of the appellant by

granting the appellee-plaintiff’s motion for summary judgment and denying the appellant-

defendant’s motion for summary judgment in favor of the appellee.

       {¶15} “[2.] The trial court erred to the prejudice of the appellant by granting the

appellee-plaintiff’s motion for summary judgment as it lacked jurisdiction over the subject

matter or otherwise and by failing to even rule thereupon.”

       {¶16} Since our ruling on appellant’s jurisdictional argument could render his first

assignment moot, we address his second assignment first. In arguing that the trial court

did not have subject matter jurisdiction over the bond issue, he notes that in order to

determine whether the deceased was the sole owner of the bonds prior to her death, it

was necessary for the trial court to interpret the couple’s 2002 separation agreement. He

contends that as a probate court, the trial court lacked the authority to do so because

once the agreement was incorporated into the dissolution decree, exclusive jurisdiction

to construe and apply the agreement lies with the domestic relations court. We disagree.

       {¶17} R.C. 2101.24(A)(1) sets forth an extensive list of judicial acts that a probate




                                              5
court has exclusive jurisdiction to perform, including:

       {¶18} “(a) To take proof of wills and to admit to record authenticated copies of wills

executed, proved, and allowed in the courts of any other state, territory, or country * * *.

       {¶19} “* * *

       {¶20} “(c) To direct and control the conduct and settle the accounts of executors

and administrators and order the distribution of estates;

       {¶21} “* * *

       {¶22} “(k) To construe wills;

       {¶23} “(l) To render declaratory judgments * * *.”

       {¶24} Furthermore, a probate court “has plenary power at law or in equity to

dispose fully of any matter that is properly before the court, unless the power is expressly

otherwise limited or denied by a section of the Revised Code.” R.C. 2101.24(C).

       {¶25} Given these statutory provisions, a declaratory judgment proceeding can be

maintained in a probate court for the purpose of determining title to alleged estate assets.

Wosniak v. Wosniak, 90 Ohio App. 3d 400, 408, 629 N.E.2d 500 (9th Dist.1993). Such a

proceeding is permissible so long as the disputed assets are related to the administration

of the estate. Id.

       {¶26} Furthermore, emphasizing the probate court’s “plenary power” under R.C.

2101.24(C), Ohio appellate courts have concluded that such a court has the authority to

interpret a separation agreement when such a declaration is necessary to determine the

extent and ultimate distribution of estate assets. Estate of LaMar v. LaMar, 9th Dist.

Medina No. 2070-M, 1992 WL 150277, *2 (June 24, 1992); Johnson v. Wheeler, 10th

Dist. Franklin No. 95APF07-839, 1996 WL 112641, *4-5 (Mar. 14, 1996).




                                             6
       {¶27} Here, it is undisputed that the deceased had sole possession of the bonds

during the 15-year period prior to her death. Given these circumstances, a legitimate

issue existed as to whether the bonds are estate assets. As a result, the determination

of ownership of the bonds fell within the trial court’s subject-matter jurisdiction as a

probate court. Moreover, in making that determination, the trial court had the authority to

construe and apply the terms of the 2002 separation agreement.

       {¶28} As a separate argument under his second assignment, appellant contends

that even if the trial court acted within the scope of its power in construing the separation

agreement, it still should have deferred the issue to the domestic relations court under

the jurisdictional-priority rule. That rule provides that when the same issue has been

properly raised in two state courts of concurrent jurisdiction, the court that had its

jurisdiction invoked first acquires exclusive authority to adjudicate the issue. State ex rel.

Consortium for Economic and Community Dev. for Hough Ward 7 v. Russo, 151 Ohio

St.3d 129, 2017-Ohio-8133, 86 N.E.3d 327, ¶ 8. However, the rule only applies when the

two actions are pending at the same time. Id. at ¶ 11. Here, not only did the jurisdiction

of the domestic relations court end in November 2002 with the issuance of the dissolution

decree, but also there is nothing establishing that its jurisdiction was re-invoked via a

motion regarding the ownership of the bonds. Thus, since the bond issue was only

pending before the trial court, the jurisdictional-priority rule does not apply, and the trial

court had the authority to resolve the parties’ dispute regarding the interpretation of the

separation agreement.

       {¶29} Because the trial court did not exceed the scope of its jurisdiction by

addressing the declaratory judgment claim, appellant’s second assignment lacks merit.




                                              7
Thus, we address appellant’s challenge to the trial court’s interpretation of the 2002

separation agreement set forth in his first assigned error.

       {¶30} He asserts that since the separation agreement had no specific provision

concerning the distribution of the bonds, it is evident that he and the deceased intended

to continue their co-ownership notwithstanding the dissolution of their marriage.

Appellant further asserts that since their co-ownership had not been altered, he became

the sole owner of each bond immediately upon her death.

       {¶31} In support, appellant emphasizes that pursuant to Title 31, Sections 353.50

and 360.50 of the Code of Federal Regulations (C.F.R.),1 the manner in which a savings

bond is registered is conclusive proof of its ownership. Thus, since all of the bonds bought

during appellant’s marriage were registered to him “or” the deceased, they were legally

co-owners under the foregoing provisions. Nevertheless, appellant also acknowledges

that federal law allows for modification of ownership rights through the terms of a

settlement agreement. Title 31, Sections 353.22(a) and 360.22(a) both provide: “The

Department of the Treasury will recognize a divorce decree that ratifies or confirms a

property settlement agreement disposing of bonds or that otherwise settles the interests

of the parties in a bond.”

       {¶32} Although Title 31, Sections 353.2 and 360.2 set forth definitions of various

terms used in the two sets of regulations, a definition for the term “divorce” is not provided.

However, under Ohio law, a “decree of dissolution of marriage has the same effect upon

the property rights of the parties, including rights of dower and inheritance, as a decree



1.
 The bonds purchased by appellant and the deceased included Series EE U.S. Savings
Bonds and Series I U.S. Savings Bonds. Title 31, Section 353.01 et seq. govern the
Series EE bonds, while Section 360.01 et seq. govern the Series I bonds.

                                              8
of divorce.” R.C. 3105.65(B). More generally, it has been noted that “[a]lthough some

states attach different legal requirements to the termination of a marriage by divorce and

dissolution * * *, the plain meaning of the word ‘divorce’ includes both procedures. See

e.g., 27A C.J.S. Divorce [Section] 2 (‘When used without qualification, the term “divorce”

imports a dissolution of the marriage relation between a husband and a wife, that is, a

complete severance of the tie by which the parties are united.’) * * *.” Hall v. France,

S.D.Ohio No. 2-12-CV-726, 2013 WL 1703358, *3 (April 18, 2013).

       {¶33} Given the absence of any regulatory definition limiting the scope of the term

divorce in Title 31, Sections 353.22(a) and 360.22(a), and given that the incorporation of

a separation agreement into a dissolution decree has the same effect on the distribution

of marital property as the incorporation of a settlement agreement into a divorce decree,

the two sections likewise apply to a dissolution decree. Hence, if the terms of a separation

agreement, as incorporated into a dissolution decree, alter the ownership of a bond as

between the two original co-owners, the modification will be enforceable in seeking

payment on the bond from the Department of the Treasury.

       {¶34} In his brief, appellant does not contest the applicability of Sections 353.22(a)

and 360.22(a) to the 2002 separation agreement he executed with the deceased. Rather,

he asserts the trial court erred in holding that the agreement altered their relationship as

co-owners. Thus, the dispositive issue is the proper interpretation of that agreement.

       {¶35} “A separation agreement is a contract and its interpretation is a matter of

law. Forstner v. Forstner, 68 Ohio App. 3d 367, 372, 588 N.E.2d 285 (11th Dist.1990).

Review of a matter of law is de novo. Arnott v. Arnott, 132 Ohio St. 3d 401, 2012-Ohio-

3208, 972 N.E.2d 596, ¶ 14.




                                             9
       {¶36} “The cardinal principle in contract interpretation is to give effect to the intent

of the parties. Skivolocki v. E. Ohio Gas Co., 38 Ohio St. 2d 244, 313 N.E.2d 374 (1974),

paragraph one of the syllabus. Such intent is presumed to reside in the language the

parties chose to employ in the agreement. Kelly v. Med. Life Ins. Co., 31 Ohio St. 3d 130,

509 N.E.2d 411 (1987), paragraph one of the syllabus. If the language of the contract is

clear and unambiguous, the contract must be enforced as written. Corl v. Thomas & King,

10th Dist. No. 05AP-1128, 2006-Ohio-2956, ¶ 26. Ambiguity exists only when the terms

of an agreement cannot be determined within the four corners of the contract or where

the language of the agreement is susceptible to two or more reasonable interpretations.

United States Fid. & Guar. Co. v, St. Elizabeth Med. Ctr., 129 Ohio App. 3d 45, 55, 716
N.E.2d 1201 (2d Dist.1998).” Yodzis v. Savercool, 6th Dist. Lucas No. L-12-1159, 2012-

Ohio-5558, ¶ 9-10.

       {¶37} “‘[A] writing * * * will be read as a whole, and the intent of each part will be

gathered from a consideration of the whole.’ Foster Wheeler Enviresponse, Inc. v.

Franklin Cty. Convention Facilities Auth., 78 Ohio St. 3d 353, 361, 678 N.E.2d 519 (1997).

‘Courts should attempt to harmonize provisions and words so that every word is given

effect.’ Christe v. GMS Mgt. Co., 124 Ohio App. 3d 84, 88, 705 N.E.2d 691 (9th

Dist.1997).” Kent State Univ. v. Bradley Univ., 2019-Ohio-2088, 136 N.E.3d 774, ¶ 39

(11th Dist.).

       {¶38} In holding that the terms of the 2002 separation agreement are sufficiently

clear to establish that the deceased became the sole owner of the bonds, the trial court

relied on three terms. First, the court cites Article 7(D), which provides that the signed

agreement sets forth “the entire understanding of the parties,” and there were no separate




                                             10
covenants or undertakings between them. Second, the trial court notes that under Article

12(A), appellant and the deceased promised to deliver or allow each other to immediately

take possession of all property distributed to each under the agreement. The third term

cited by the trial court is Article 3(H) captioned “Property Not Specifically Enumerated.”

         {¶39} The September 2002 separation agreement states in pertinent part:

         {¶40} “WHEREAS, said husband and wife desire to settle their differences and

property rights arising out of their marital relationship, and by these presents do, forever

and completely settle and determine, the following, but not limited to:

         {¶41} “(1) the past, present and future care, maintenance and support of each

other;

         {¶42} “(2) the right to any and all property, real and personal, each may have by

virtue of their marriage;

         {¶43} “(3) dower, curtesy, and all rights of descent and distribution;

         {¶44} “(4) payment of debts and taxes; and

         {¶45} “(5) all other benefits and privileges conferred and all obligations imposed

on each by virtue of their marriage relationship or otherwise.

         {¶46} “NOW THEREFORE, * * * said husband and wife agree that:

         {¶47} “* * *

         {¶48} “ARTICLE 3: DIVISION OF PROPERTY

         {¶49} “* * *

         {¶50} “(E) RETIREMENT/PENSION, I.R.A., SHARES, STOCKS AND BONDS

         {¶51} “[This section does not reference any bonds and does not reference the

bonds currently in issue.]




                                              11
       {¶52} “* * *

       {¶53} “(H) PROPERTY NOT SPECIFICALLY ENUMERATED

       {¶54} “The parties have effected, to their mutual satisfaction, a division of all

property, real and personal, of whatever kind or description, and wheresoever situat[ed].

       {¶55} “* * *

       {¶56} “ARTICLE 7:        FULL DISCLOSURE, COMPLETE AGREEMENT, &

BINDING EFFECT

       {¶57} “The parties each respectively acknowledge that:

       {¶58} “* * *

       {¶59} “(C) the provisions herein, including the provisions regarding the support

and division of property are fair, just, and reasonable under all circumstances;

       {¶60} “(D) this Agreement constitutes the entire understanding of the parties, and

there are no representations, warranties, covenants or undertakings other than those

expressly set forth herein;

       {¶61} “* * *

       {¶62} “ARTICLE 8: MODIFICATION AND WAIVER

       {¶63} “A modification or waiver of any of the provisions of this Agreement shall be

effective only if made in writing and executed with the same formality as this Agreement.

* **

       {¶64} “ARTICLE 9: MUTUAL RELEASES

       {¶65} “Each party releases and discharges the other from all causes of action,

claims, demands, or rights, which either of the parties had or now has against the other

arising or growing out of the marital relationship, except any cause of action for divorce




                                            12
or dissolution of marriage or as provided within this Agreement. The parties mutually

agree that each may freely sell or otherwise dispose of his or her property in any manner

including by gift, deed or Last Will and Testament. Each party does hereby release and

relinquish to the other and is by those presents barred from any and all rights or claims

by way of dower, curtesy, or any probate rights caused by the death of a spouse, and will

be treated as if having predeceased and not been married to the other spouse.

      {¶66} “* * *

      {¶67} “ARTICLE 12: IMPLEMENTATION OF AGREEMENT

      {¶68} “(A) Upon the signing of this Agreement, each party shall deliver to the other

party, or permit the other party to take possession of all items of property to which he or

she is entitled under the terms of the Agreement * * *.” (Emphasis added.)

      {¶69} First, to the extent that Article 7(D) states that the separation agreement is

meant to delineate all promises and understandings between appellant and the deceased

in regard to the termination of their marriage, it does not permit an oral agreement to the

contrary.   Therefore, even if, as appellant asserts, he and the deceased orally agreed to

maintain co-ownership of the bonds until either of them died, such a covenant directly

conflicts with Article 7(D) and is unenforceable. If the couple wanted to continue as co-

owners notwithstanding the dissolution, such an agreement had to be included in their

written agreement.

      {¶70} Second, given its caption and concise language, Article 3(H) was patently

intended to be a catchall provision applicable to all marital assets not delineated in the

separation agreement. Since the bonds are not mentioned, the catchall provision applies.

Furthermore, under that provision, appellant and the deceased determined how they were




                                            13
going to divide the unenumerated assets. Again, given the use of the word “divide” in

Article 3(H), continuing co-ownership of an asset is not permissible. Hence, the bonds,

like all other marital assets, were subject to distribution between them.

        {¶71} Third, pursuant to both Article 3(H) and Article 12(A), this distribution was

to occur immediately upon the execution of the separation agreement. Appellant agreed

to either deliver to, or allow the deceased to keep possession of, all assets which were

distributed to her under the agreement. As a result, the intended distribution of an

unenumerated asset under Article 3(H) was established through a party’s continued

possession of the asset after the dissolution of the marriage.

        {¶72} In relation to the bonds, there is no dispute that the deceased maintained

sole possession during the 15-year period between the dissolution and her death.

Appellant did not present any evidence showing he ever contested her possession of the

bonds. Accordingly, under the unambiguous catchall provision in Article 3(H), the bonds

were distributed to the deceased in 2002, and she was their sole owner when she died in

2017.

        {¶73} In challenging the trial court’s interpretation of Article 3(H), appellant argues

that the language of the catchall provision is too general and broad to deprive him of his

ownership rights in the bonds. Citing Klan v. Klan, 8th Dist. Cuyahoga No. 86897, 2006-

Ohio-1738, he contends that the separation agreement had to have express language in

regard to the bonds before his ownership rights could be extinguished.

        {¶74} Klan is distinguishable on the grounds that it involved the termination of a

beneficiary’s rights to the proceeds of a life insurance policy. Notwithstanding the manner

in which appellant’s name was printed on each bond as a co-owner, his legal interest in




                                              14
the bonds was no different than his interest in any other marital asset that he purchased

with the deceased during their marriage. Since appellant has not shown that the catchall

provision in Article 3(H) is generally unenforceable, the bonds were properly distributed

to the deceased in accordance with the provision.

      {¶75} Upon reading the parties’ separation agreement as a whole, Article 3(H),

the language in the preamble, and Article 12(A), regarding possession of the property,

dictate that the bonds in the decedent’s continued possession 15 years after the

agreement belonged to her, and according to Article 7(D) and Article 8, any alleged oral

agreement to the contrary is unenforceable.

      {¶76} Accordingly, appellee was entitled to summary judgment on her declaratory

judgment claim because: (1) there is no genuine issue as to any material facts; (2) she

is entitled to prevail as a matter of law; and (3) even when the evidence is construed in a

manner most favorable to appellant, a reasonable person can only reach a conclusion

adverse to him. Civ.R. 56(C); Klan, 206-Ohio-1738, at ¶ 9

      {¶77} Therefore, appellant’s first assignment lacks merit, and the judgment of the

Lake County Court of Common Pleas, Probate Division, is affirmed.



CYNTHIA WESTCOTT RICE, J., concurs,

MATT LYNCH, J., dissents with a Dissenting Opinion.




                                            15
                          _____________________________

MATT LYNCH, J., dissents with a Dissenting Opinion.

       {¶78} I respectfully dissent and would reverse the decision of the probate court

declaring the savings bonds to the assets of the decedent’s estate. These bonds were

registered in Stevens’ name and the decedent’s name and, under federal law, became

Stevens’ property upon the decedent’s death unless disposed of otherwise by the

Separation Agreement. The probate court frankly acknowledged that “[t]he Separation

Agreement did not * * * list or mention for division the U.S. Savings Bonds co-owned by

the couple” (sic). Despite the absence of anything in the Agreement identifying the bonds

or providing for their division, the majority affirms “that the terms of the 2002 separation

agreement are sufficiently clear to establish that the deceased became the sole owner of

the bonds.” Supra at ¶ 38. They do no such thing. Rather, the conclusion that the

Agreement gave the bonds to the decedent rests on nothing more than the lower court’s

invention of provisions in the Agreement to effect what it presumes the parties must have

intended. This exercise in the creation of terms for the purpose of giving ownership of

the bonds to the decedent is contrary to both federal and Ohio law. Accordingly, I dissent.

       {¶79} The essential facts and applicable law in this case are as follows: The bonds

in question were purchased during the course of the marriage and registered in the names

of “Delores A Stevens or Donald H Stevens.” The ownership of bonds is governed by

federal regulations. Under those regulations, “[r]egistration is conclusive of ownership.”

31 C.F.R. 353.5(a). Registration of a bond in the form “A or B” is indicative of co-

ownership. 31 C.F.R. 353.7(a)(2). “If one of the coowners named on a bond has died,

the surviving coowner will be recognized as the sole and absolute owner * * *.” 31 C.F.R.




                                            16
353.70(b)(1). “The Department of the Treasury will recognize a divorce decree that

ratifies or confirms a property settlement agreement disposing of bonds or that otherwise

settles the interests of the parties in a bond.” 31 C.F.R. 353.22(a). Inasmuch as the

parties’ Separation Agreement does not “list or mention” the division of the bonds and co-

owner Delores has died, co-owner Stevens remains the “sole and absolute” owner. Thus,

the declaration that the bonds are the property of the decedent’s estate is contrary to

federal law.

       {¶80} The failure of the Separation Agreement to provide for the disposition of the

bonds violated Revised Code 3105.63(A)(1) which provides: “The separation agreement

shall provide for a division of all property * * *.” Lanzara v. Lanzara, 8th Dist. Cuyahoga

No. 75751, 2000 WL 336540, *3 (“[p]ursuant to R.C. 3105.63(A)(1), a separation

agreement must contain a division of all property, not just property jointly owned by

husband and wife”).      “When a separation agreement omits assets that are both

substantial in relative amount and material to an informed and deliberate agreement

about an equitable division of the property, such omissions render the dissolution decree

voidable, and the decree can be vacated by motion for relief filed under Civ.R. 60(B)(5).”

In re Murphy, 10 Ohio App. 3d 134, 461 N.E.2d 910 (1st Dist.1983), paragraph two of the

syllabus; Salundari v. Permadi, 9th Dist. Medina No. 15CA0040-M, 2016-Ohio-7818, ¶ 7-

8 (cases cited).

       {¶81} In the present case, neither party sought to vacate the Separation

Agreement to provide for a division of the bonds (such relief, in any event, is beyond the

scope of the probate court’s jurisdiction). Instead, the probate court determined that the

Agreement “adequately disposed of the bonds” not because there is any provision in the




                                            17
Agreement that did so but because “[s]ixty thousand dollars in savings bonds is a

substantial amount, which would not have been overlooked by the parties.” The parties

may have declared that they “effected, to their mutual satisfaction, a division of all

property,” and they may (or may not) have intended to do so, but their Agreement does

not substantiate their claim.

       {¶82} The Separation Agreement provides in relevant part:

              [3.](E) RETIREMENT/PENSION, I.R.A., SHARES, STOCKS
              AND BONDS
                      Husband has a retirement account with the Ohio Police
              and Fire Pension Fund. Wife is currently on Social Security
              Disability that will become a private pension at the age of fifty-
              five (55). As Wife and Husband each have their own
              retirement accounts, they agree that each shall retain their
              respective accounts free and clear of all claims of the other
              and shall execute any documents necessary to enforce this
              agreed disposition.

              ***

              [3.](H) PROPERTY NOT SPECIFICALLY ENUMERATED
                      The parties have effected, to their mutual satisfaction,
              a division of all property, real and personal, of whatever kind
              of disposition, and wheresoever situated.

              ***

              [7.](D) This Agreement constitutes the entire understanding of
              the parties, and there are no representations, warranties,
              covenants or undertakings other than those expressly set
              forth herein * * *.

       {¶83} It should be clear from the foregoing that the Agreement does not directly

or indirectly mention the bonds or provide for their division. It follows that the bonds were

not divided, that Stevens and the decedent remained co-owners, and that, upon the

decedent’s death, Stevens became sole owner.

       {¶84} The majority affirms the probate court’s award of the bonds to the decedent



                                             18
based on the provision concerning unenumerated assets. The majority writes: “[U]nder

that provision, appellant and the deceased had already determined how they were going

to divide the unenumerated assets. Again, given the use of the word ‘divide’ in Article

3(H), continuing co-ownership of an asset is not permissible. Hence, the bonds, like all

other marital assets, were subject to distribution between them.” Supra at ¶ 70.

       {¶85} Contrary to the majority’s reading, Article 3(H) does not explain “how they

were going to divide the unenumerated assets.” The declaration in the Agreement that

“[t]he parties have effected * * * a division of all property” simply does not explain or

elucidate “how they were going to divide the unenumerated assets.” Rather, it is a

declaration that they had effected such a division to their mutual satisfaction. In light of

the fact that the Agreement is silent with respect to the bonds’ existence and that, after

separating, the bonds continued to be registered in the names of both parties, this

declaration is either false or, as Stevens maintains, the parties intended to continue joint-

ownership of the bonds. Either way, the parties, contrary to R.C. 3105.63(A)(1), did not

dispose of all their property in the Agreement. This failure, however, does not authorize

the probate court or this court to effect what the parties themselves failed to do. As

explained above, the proper remedy would have been a motion for relief from judgment.

In the absence of such relief, the Agreement must be applied as written, not as it ought

to have been written. As written, the bonds were not divided or otherwise disposed of.

Ownership of the bonds remained as it had during the course of the marriage.

       {¶86} The majority then asserts that the use of the word “divide” or “division”

(which merely tracks the language of the statute) precludes the possibility of continuing

co-ownership. No authority is cited for this proposition which would significantly restrict




                                             19
the freedom of parties to a dissolution from disposing of their property in a manner they

deem equitable or appropriate.       At least one court has expressly rejected such an

interpretation.

              The purpose * * * of R.C. 3105.63’s mandate is not to literally
              divide all property owned by the parties but rather to ensure
              that the separation agreement has accounted for all of the
              parties’ assets. Clearly, in electing joint ownership of this
              particular piece of realty, the appellant and appellee
              considered and dealt with the property. The separation
              agreement, therefore, satisfies the mandate of R.C. 3105.63.

Daidone v. Daidone, 9th Dist. Lorain No. 3980, 1986 WL 9346, *1.

       {¶87} Such an interpretation is also contrary to actual practice in domestic

relations law where, for various reasons, parties to a dissolution intentionally retain joint-

ownership of property. See, e.g., Stone v. Stone, 3d Dist. Hardin No. 6-04-12, 2006-

Ohio-1996, ¶ 2 (“[a]s part of the dissolution agreement and division of property, the parties

agreed to continue jointly owning a two-unit duplex”); Wymer v. Wymer, 11th Dist. Portage

No. 1354, 1984 WL 7298, *1 (“[i]n the decree of dissolution which ended their marriage,

the parties agreed the residence should remain the joint property of the parties until sold

by mutual agreement”). Again, this writer is aware of no authority that would render such

agreements invalid or impermissible under R.C. 3105.63.

       {¶88} Assuming, arguendo, that the parties’ declaration that they had divided all

property to their satisfaction may be construed to mean that they intended to divide the

bonds as well, there is no legitimate basis for simply awarding the decedent full

ownership. The majority affirms this “distribution” based on a provision in the Agreement

that “each party shall * * * permit the other party to take possession of all items of property

to which he or she is entitled under the terms of this Agreement” and the decedent’s




                                              20
physical possession of the bonds after dissolution. The argument seems to be that, since

she retained possession of the bonds after separation, she must have been entitled to

them under the Agreement. The logic, however, is circular inasmuch as the Agreement

does not actually entitle her to possession of the bonds. Regardless, federal law is clear

that “[r]egistration is conclusive of ownership.” The fact that the decedent retained

possession of the bonds for fifteen years after dissolution and never attempted to alter

their registration inspires no confidence in the conclusion that the bonds were distributed

to the decedent in 2002 and that she was their sole owner at the time of her death in

2017.

        {¶89} In sum, the following points should be considered: The Separation

Agreement makes no reference to the existence of the bonds. The Agreement makes no

provision for the division of unenumerated property. The Agreement does not state that

the parties are entitled to keep whatever property remains in their possession. Under

federal law, registration, not possession, is determinative of ownership. Despite this, the

majority maintains that the Agreement “dictate[s] that the bonds in the decedent’s

continued possession 15 years after the agreement belonged to her.” Supra at ¶ 75. I

must respectfully dissent.




                                            21